Citation Nr: 1646958	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2007, including service in Iraq.  His awards and decorations include the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The agency of original jurisdiction (AOJ) is currently the RO in St. Petersburg, Florida.

In April 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is not available to render a decision on his appeal.  In a November 2016 statement, the Veteran declined to appear at a new Board hearing before a VLJ who would decide his claim.  A transcript of the April 2011 hearing is of record.

In July 2013, the Board remanded claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for headaches to the AOJ for further development.  In an October 2013 rating decision, the AOJ granted entitlement to service connection for depressive disorder, not otherwise specified, and in a November 2013 rating decision, the AOJ granted entitlement to service connection for tension headaches.  The November 2013 rating decision satisfied the Veteran's appeal with respect to the service connection claim for headaches.  The Board has determined, however, that his appeal with respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, was not satisfied by the October 2013 rating decision, as he had specifically claimed entitlement to service connection for PTSD in his May 2008 claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the Board recognized in the July 2013 remand that the Veteran had withdrawn his appeal with respect to the claim of entitlement to service connection for TBI residuals, the Board did not properly dismiss the claim.  


FINDINGS OF FACT

1.  At the April 2011 hearing, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that he was withdrawing the issue of entitlement to service connection for residuals of a TBI.  

2.  The Veteran has current PTSD that has been linked to in-service, combat-related stressors.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for residuals of a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

At the Veteran's April 2011 hearing, prior to the promulgation of a final Board decision in this appeal, his representative indicated that he wished to withdraw the appeal with respect to the issue of entitlement to service connection for residuals of a TBI.  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA treatment records support a finding that the Veteran has a current PTSD diagnosis.  Most notably during a December 2010 VA mental health consultation, a VA psychologist diagnosed chronic PTSD. 

The record confirms that the Veteran engaged in combat during service; and his claimed stressors include combat-related experiences during his service in Iraq, such as being involved in a firefight where his battalion sustained mass casualties, being subjected to sniper fire, having a friend killed while on patrol, and witnessing an explosion involving a suicide bomber that took multiple casualties.  

The Veteran's stressors have been described as meeting criteria A and B for a PTSD diagnosis pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), in that he has been exposed to a traumatic event that involved actual or threatened death or serious injury, and his response involved intense fear, helplessness or horror; and he persistently re-experienced the traumatic event through recurrent and distressing recollections, including images, thoughts or perceptions.  

While an October 2013 VA examination report indicated that "no response" was provided with respect to criterion C, persistent avoidance of stimuli associate with the trauma and numbing of general responsiveness, the December 2010 VA mental health consultation report indicated that the Veteran met the persistent avoidance criterion through efforts to avoid thoughts and feelings; efforts to avoid people, places, or activities; inability to recall important aspects; diminished interest; feelings of detachment or estrangement; restricted range of affect; and a sense of foreshortened future. 

Additionally, while the October 2013 VA examiner indicated that the Veteran did not have a PTSD diagnosis such that discussion of criteria E and F was warranted, the December 2010 VA psychologist indicated that the Veteran had chronic PTSD, which pursuant to the DSM-IV signifies a duration of symptoms of three months or more, and the report gave a detailed description of the Veteran's impairment in social and occupational functioning.  The December 2010 VA psychologist noted that testing indicated that the Veteran had combat-related PTSD. 

The Board finds that the detailed description of the Veteran's PTSD symptomatology provided by the VA psychologist in the October 2010 VA mental health consultation report, including the specific symptomatology relating to criterion C, is more probative than the October 2013 VA examiner's terse conclusion that the Veteran simply did not meet criterion C for a PTSD diagnosis.  Both reports otherwise support a finding that the Veteran meets the other diagnostic criteria for PTSD.

Accordingly, the evidence is at least in equipoise with respect to whether the Veteran meets the diagnostic criteria for PTSD.  Resolving reasonable doubt in the Veteran's favor; the elements for service connection for PTSD are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for residuals of a TBI is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


